 In the Matter of WM. TEHEL BO'T'TLING-COMPANY, A COPARTNERSHIPCOMPOSED OF WM. TEHEL, IRMA HOLLOWAY, MELVINA PITLIK, ANDANNA TEHELand,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, STABLEMEN AND HELPERS, LOCAL 238, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORandUNITED BEVERAGE WORKERSASSOCIATION, PARTY TO THE CONTRACT-Case No. 0-17418.-Decided March 18, 19/111Jurisdiction:soft drink and beer bottling industryUnfair Labor PracticesInterference, Restraint, and Coercion:questioning employees as to their unionaffiliation and reasons for such affiliation.Company-Dominated Union:jparticipation bymanagement, in formation andadministration by suggestingformation and giving notice ofmeetings=supportto':permitting meetings on company' time and property ; use of blackboard forannouncement of meetings ; gifts from employer-indicia : contract entered intonot a result of bona fide negotiations; provision in contract between employerand union covering membership and payment of dues in the union.Collective Bargaining:designation of majority by signed application for Imem-the duly designated representative of a majority of the employees ;refusalto bargain because of outstanding contract-with dominated labor organiza-tion ; entering into contract with dominated labor organization in spite of theoutstanding request of a bona fide union to bargain.Remedial-Orders: disestablishment of company-dominated union; abrogationof contract; order to bargain collectivelyUnit Appropriate for Collective Bargaining:truck drivers, bottlers, bottlewashers, warehousemen, and helpers, excluding office and clerical employees,salesmen, and supervisory employees; contentions of company-dominated uniondisregarded.Mr. 'H. W. Lehmann,'for the Board.Mr. G. P. Linville,of Cedar Rapids, Iowa, andMr. B. F. Swisher,'of Waterloo, Iowa, for the respondent.Mr. Sidney L. Davis, of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed on July 23, 1940, by InternationalBrotherhood of Teamsters, Chaufl'eurs,.Stablemeri and Helpers, Local30 N. L. R- B. No. 63.440 WM. TEHEL BOTTLING COMPANY441238, affiliated with the American Federation of Labor, herein calledtheUnion; the National Labor Relations Board, herein called theBoard, by the Regional Director for the Eighteenth Region (Min-neapolis, Minnesota), issued its complaint dated July 23, 1940, againstWm.. Tehel - Bottling ,Company, a copartnership composed of Wm.Tehel, Irma Holloway, Melvina Pitlik, and Anna Tehel, herein in-dividually and collectively called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint accom-panied by notices of hearing thereon were duly served upon the re-spondent, the Union, and United Beverage Workers Association,herein called the Association.With reference to the unfair labor practices, the complaint allegedin substance that all truck drivers, bottlers, bottle washers, warehouse-men, and helpers, excluding office and clerical employees, salesmenand supervisory employees, employed by the respondent at its place ofbusiness in Cedar Rapids, Iowa, constitute an appropriate unit for thepurposes of collective bargaining and that on or before April 7, 1940,a majority of the employees in the aforesaid unit had designated theUnion as the bargaining representative; that on or about April 8, 9,and 10, 1940, and at all times thereafter the respondent did refuse andnow refuses to bargain collectively with the Union as the representa-tive of said employees.The complaint further alleged that the respondent by its officersand agents about March or April 1938 instigated the formation of theAssociation, and that the respondent did dominate and interfere ,withthe administration of said Association, did contribute financial andother support to the Association and did advise, urge, threaten, andwarn'its employees to join the Association, and did otherwise foster,promote, and encourage the formation and growth of said Association;that about April or May 1938 the respondent by its officers and agentsentered into a written agreement with said Association for the pur-pose of furthering and maintaining its domination and control ofsaid Association and for the purpose of encouraging the employees tojoin said Association and to refrain from joining or retaining mem-bership in the Union and since that date, the respondent has main-tained a written agreement with the Association in furtherance ofsuch purpose; and that since on or about April 7, 1940, and thereafter,the respondent did advise, urge, threaten, and warn its employees notto become or remain members of the Union.%On or about August 1, 1940, the respondent filed with the RegionalDirector a motion for a montinuance, which motion was granted by 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe said Regional Director.On or about August 3, 1940, the re-spondent filed its answer to the complaint, in which it denied that ithad engaged in any unfair labor practices as alleged in the complaint.Pursuant to notice, a hearing was held at Cedar Rapids, Iowa, onAugust 12, 13, 14, and 16, 1940, before Gustaf B. Erickson, the TrialExaminer duly designated by the Board.The Board and the respond-ent were represented by counsel and participated in the hearing., Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made irariousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat,no prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter the respondent submitted a brief to the TrialExaminer._On December 3, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties.Hefound therein that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (5) of the Act and recommended that the re-spondent cease and desist therefrom and take certain specified affirma-tive action deemed necessary to effectuate the policies of the Act.Thereafter the respondent filed with the Board exceptions to the In-termediate Report and submitted a brief in support of such exceptions.The Board has considered the exceptions and brief of the respondentand, in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINasOF FACT1.1HE BUSINESS OF THE RESPONDENTDuring the calendar year 1938 and for many years prior theretoWm. Tehel owned and operated a plant at Cedar Rapids, Iowa, andat such plant conducted a business under the name and style of Wm.Tehel Bottling Company.On January 1, 1939, Wm. TehelTenteredinto a partnership with Irma Holloway, Melvina Pitlik, and AnnaTehel, and transferred the aforementioned plant at Cedar Rapids,Iowa, and all of the property and assets of the,business enterpriseknown as Wm. Tehel Bottling Company, to such partnership. SinceJanuary 1, 1939, and up to and including the date of the hearing in thisproceeding, such,partnership has owned and operated the plant and hasconducted and is conducting the business previously conducted byWm. Tehel Bottling Company.Until April 1, 1940, the respondentalso owned and operated a plant in Des Moines, Iowa. WM. TEHEL BOTTLING COMPANY443The respondent is engaged principally in the mixing and bottlingof soft drinks and in the sale and distribution of beer and soft drinks.In connection therewith it purchases syrups, flavoring extracts, sugar,carbonic gas, colorings, beer, bottles, and other materials.Pursuant to agreements with Pepsi-Cola Company of Delaware,'Cliquot Club Company of Rhode Island, and National Set-Up-SalesCorporation of Missouri, the respondent is granted the exclusive rightto sell within a given territory within the State of Iowa products ofthese companies under the trade names of these companies.Underthe arrangements with these companies the respondent buys materialssuch as syrups and flavoring extracts from these companies, bottlesthe products at its plant at Cedar Rapids, and sells such productswithin the territory prescribed in the agreements.The respondentalso purchases and sells beer, and mixes, bottles, and sells certainbottled beverages under its own trade names.During-the period from July 1, 1939, until June 30, 1940, the totalpurchases of the respondent amounted to $200,011.58, and the totalsales to $337,823.43.Of the purchases, all but $8,715.15 were of ma-terials obtained from States other than the State of Iowa.All saleswere made within the State of Iowa.The respondent employs approximately 17 to 28 employees to pre-pare and bottle its soft drinks and to sell and deliver its soft drinksand beer to its customers.Wm. Tehel is and has been the full-timemanager of the respoident's business and guides its policies.MerlHolloway is assistant manager and Milo Spinier is foreman of thebottling department.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, Local 238, affiliated with the American Federation ofLabor, is a labor organization and admits to membership all truckdrivers, bottlers, bottle washers, warehousemen, and helpers, excludingoffice and clerical employees, salesmen, and supervisory employees ofthe respondent.I-United Beverage Workers Association is an unaffiliated labor organi-zation and admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The Association; interference,, restraint, and coercionThe Association was formed in the spring of 1938 at a meetingof the respondent's employees held in the plant during working hours.There were present at the meeting truck drivers, bottlers, salesmen, 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Milo Spinier, foreman of the bottling room.'The first meetingof the Association recorded in the Association's minutes was held onMay 2, 1938, in the plant.At this meeting the name United BeverageWorkers Association was adopted and officers were chosen as follows:Frank Navratil, a salesman, was elected president,' Earl Hasley, asalesman, secretary-treasurer, and Frank Lala, a mechanic in chargeof repairing trucks,-vice president.In addition there were chosenas a grievance committee L. K. Tait, a ,salesman, Spinier, foreman ofthe bottling room, and William Kvetensky, a truck driver.The circumstances of the origin of the Association are in dispute.Two witnesses called by the Board testified that it stemmed from atalk given by Tehel. In the words of Drahos, one of these witnesses,Tehel on his return from a trip to Des Moines spoke to the employeesassembled in the plant during working hours "and started telling ushe had just got back from Des Moines, they were having a little troubledown there, labor trouble, and he said he would 'kind of hate to" seesomething like that happen helve, and wondered if we couldn't starta little company union of our own."Tehel denied that he made anysuch remark or that he was present at the organizational meeting ofthe Association.Other witnesses called by the respondent and whowere present at this meeting corroborated Tehel's denial.However,although these witnesses were in agreement in their testimony thatTehel did not appear and make these statements, they were in-accordon little else.Some of these witnesses in' advancing a different theoryto explain the origin of the Association testified that it was an out-growth of a "kitty" kept by the employees and used for flowers andgifts; others testified that it was the result of the employees' desireto secure a contract with the respondent stabilizing their employmentrelationships; according to Frank Navratil, the first president of the'Association, the Association "just happen'ed."On the'basis of all this testimony, the circumstances surroundingthe execution of the 1938 contract with the Association as set forthbelow,, and a careful examination of the minutes of the Association, weagree with the Trial Examiner and we find that the only credible ex-planation'for the origin of the Association is that it stemmed fromTehel's suggestion to the assembled employees as quoted above.Theminutes of the Association show that the Association did not take overthe "kitty" in the plant until some time in October 1938 about 5 monthsafter the formation of the Association, thus clearly establishing thatthe "kitty" was not the origin of the Association.According to'the respondent, the contract that it executed with theAssociation in May,1938 was the result of genuine collective bargain-1Tehel testified that Spinierwas foremanover the bottling room, that Spinier "directsthem what todo, and he is the head man upstairs . . WM. TEHEL BOTTLING COMPANY445ing negotiations between Tehel and a duly appointed committee of theAssociation consisting of Tait, Spinier, and Kvetensky.The record,however, including the testimony of the respondent's witnesses, showsthat the contract was not the result of bona fide negotiations.According to Tehel, at the time of his negotiations with the com-mittee, he did not request any proof nor did he have any direct knowl-edge as to whom or how many of the employees the committee rep-iesented.He merely "supposed that they were representing the boysworking in the plant there."The contract as finally executed between the respondent and theAssociation was introduced into evidence at the hearing.The con-tract was for a yearly tern and provided for recognition of the Asso-ciation, that there be no cessation of work, and that all disputes be,submitted to a board of arbitration.The contract consists of threepages.On the middle of the second page it. is dated May 2, 1938, andsigned by Tehel.The bottom half of the second page and the thirdpage contain certain further provisions regarding seniority, vaca-tions, and first aid.The document is then again signed by Tehelalthough not dated. It is also signed at this place,by the officers andthe grievance committee of the Association. It would thus appear thatat least the first two pages of the contract were negotiated on or beforeMay 2, 1938.Yet_the first mention of the contract in the minutes ofthe Association was in the minutes covering a meeting' held in themiddle of May 1938. These minutes recite that "The contract ofwhich Mr. Tehel and employees have had drawn up was read toemployees by Mr. Tait. It was discussed by employees and theydecided they would not sign the contract until they had a definitetime when overtime pay should start.The Com. received promosition[permission] to take this up with Mr. Tehel."According to the min-utes of the June meeting of the Association, the committee, whichhad been authorized at the May meeting to meet with T'ehel, reportedback the results of its conference, including its failure to secureconcessions iii overtime pay.The Association voted to authorize itsofficers to sign and its officers thereupon affixed their signatures.As we have indicated above, the contract was allegedly negotiatedby a committee of the Association consisting of Tait, Spinier, andKvetensky.Kvetensky's testimony is not illuminating regarding thenegotiations of the 1938 contract, and the testimony of Tait and Spinieris neither mutually consistent nor does it explain the fact that althoughthe contract was signed by Teliel on May 2, a discussion of a tentativecontract was not held until the middle of May.Tait testified that atthe May 2, 1938, meeting of the Association he presented a skeletoncontract which was discussed by the members of the -Association; thatwithin a day or, two thereafter the grievance, conirimittee presented a 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract to Tehel; and that after some minor changes were made atTehel's suggestion, the contract was signed by Tehel a day or twoafter the committee had presented it to him.Hasley, secretary of theAssociation, testified that when the contract was discussed at the meet-ing held in the middle of May 1938, it had not been signed althoughit had previously been presented to Tehel.Spinier, the bottling-roomforeman and member of the grievance committee, testified that neitherhe nor the grievance committee negotiated the 1938 contract.It is plain that the testimony of the respondent's witnesses regard-ing the negotiation and execution of the 1938 contract is wholly unre-liable and susceptible of but two interpretations.Accepting the testi-mony of "Spinier, the minutes of the Association must have beenprepared to show a history of negotiation which in fact; did not takeplace.Accepting the minutes and the testimony of Tait as true, wemust disregard,Spinler's testimony.Had negotiations taken placeSpinier, as a management representative, sat on both sides of the con-ference table.From the foregoing testimony it is clear, and we find,that the execution of the contract did not result from bona fide nego-tiations between the Association and Tehel.Thereafter, theAssociationheld regularmonthlymeetings.Notices of the meetings were posted on the bulletin board in the plant.The July meeting, the first to be held outside the plant, was held atthe home of Merl Holloway, assistant manager of the respondent.Theminutes record that Holloway "served refreshment at his own expense."Thereafter meetings of the Association were held at the homes of dif-ferent employees although occasional meetings were held at the plant.At least two other meetings were held at Holloway's home.'. Itbecame a custom after each business meeting of the Association forthe meeting to convert itself into a social gathering.Tehel admittedattending at least one of these gatherings; Holloway attended atleast three.The minutes of the Association reveal that after its organization thechief activities of the Association were devoted to collecting anddispensing money for various purposes, including gifts to both Teheland Holloway. In October 1938, the dues were increased to 50 centsand the Association took over the "kitty" in the plant and its functions.In October 1938, a birthday gift was purchased for Holloway andflowers were sent to Holloway's mother. In December the membersof the Association together with the office employees purchased aChristmas gift for Tehel.Holloway also received a Christmasgift from the Association at this time. In December 1939, the Asso-The minutes do not record the place at which all meetings were held, but they do showthat after July 1938, meetings were held at the plant on August 8, 1938, in November 1939,and April 9, 1940,and at Holloway's home on October 2, 1939, and April 1, 1940 WM. TEHEL BOTTLING COMPANY447ciation voted to accept an electric cooler from the respondent and topurchase a Christmas gift for Tehel.On April 28, 1939, a new contract was entered. into between therespondent and the Association.'This contract was substantially in,the terms of the 1938 contract.The chief new feature introduced" wasthe following paragraph:Alen oil temporary jobs shall attend meetings and pay regulardues but will have no vote. They will be known as associatemembers.Monthly dues shall be Fifty Cents ($0.50), payableeach meeting.Fifty Cents ($0.50) for unexcused absence andTwenty-five cents for tardiness.In April 1940, the Union commenced a drive for members amongthe respondent's employees' and by April 8, 10 of the respondent's 13truckclrivers and bottling-room employees had signed. applications formembership in the Union.On April 9, 1940, as the employees cameto the plant for the day's work, they were told by Lala, then presidentof the Association, and Holloway, to attend a meeting of the Asso-ciation in the plant that morning before going to work.The meetingwas held shortly after 7 a. in., which is the hour for the beginning ofthe work day.Lala told the employees that he had learned that the-Union was attempting to organize the respondent's employees, and thata vote would be taken to determine whether the employees wished tocontinue with the Association or join the Union.Tait then wentinto the respondent's office and obtained some paper which was dis-tributed to the 19 employees present including salesmen and Spinler,the foreman.After the balloting, the vote was announced as 10 to, 9in favor of the Association.Earl Wood, one of the employees, pro-tested that the balloting should be limited to the truck drivers and thebottlers and that the salesmen and Spinier be excluded.Lala, as pres-ident of the Association, ruled that since they were all members of theAssociation, they were all entitled to vote.On the morning of April 10, because of the refusal of the respond-ent to confer with the representative of the Union the previous day,5seven of the respondent's employees went on strike.That same morn-ing two representatives of the Union approached Tehel for the pur-pose of securing recognition of the Union as exclusive representativeof the employees.As found below, Tehel refused to bargain collec-tively with the Union.8 Although the contract is dated April 28, .1939, the Association'sminutesof May 1939state: `.Suggestions of what should be in new contract was given Com.They were to pre-sent these to the Boss so as to get new contract signed as soon as possible "A repetitionof the circumstances surrounding the execution of the 1938 contract is thus quite apparent.A In the spring of 1939, a representative of the Union called upon Tehel-and requestedthat Tehel disestablish the Association and deal with the Union.Tehel refused5 See Section C.. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediately after this conference,Tehel called into his,office allthe employees who had not gone out on strike and questioned eachof them as to whether he had joined the Union.Four of'the employeesat this meeting admitted, signing application cards in the Union"towhich Teehel asked, "How come?"Some of them excused their affilia-,tion with the Union by stating that.they,had been coerced and trickedinto signing the cards.Tehel told them then that they had theirchoice of going to work or joining the pickets outside.A week laterthree of these four employees withdrew their applications for mem-bership in the Union.The fourth employee worked the remainderof that day,but joined the strikers on April 11.We find that therespondent,by interrogating its employees as to their union affiliationand the reasons for such affiliation,interfered with, restrained, andcoerced its employees in the exercise of the rights.guaranteed in Sec-tion 7 of the Act.In about 3 weeks the strike terminatedand all the strikingemployeesreturned to work.On April 30, about the time of the termination of the strike, theAssociation and respondent entered into another agreement for ayearly term.This contract was more specific than the others in settingwage rates and overtime provisions.According to Tehel,the fol-lowing colloquy occurred between himself and the committee of theAssociation prior to the signing of the 1940 contract:-They came in and wanted to know if I would sign up again; and Isays,"Well, is-all the boys satisfied working under their contract'here, or do they want to go A. F. and L." "Well," he says, "theyall want to sign up again."I says,"All right.Be sure they allwant to sign up, because," I says,"I don't want no i rouble aroundhere." kB. Conclusionsregarding the AssociationIt has been found above that Tehel addressed the organizationalmeeting of the Association, suggested its organization and that thissuggestion was responsible for the organization of the Association.Clearly such action alone on the part -of Tehel, the general managerof the respondent,constitutes domination and interference by the re-spondent with the formation and administration of the Association.Nevertheless,the record clearly demonstrates that even apart fromthis initial address to the employees.by 'hehel, the Association was arespondent dominated organization from its inception.It was formedat a meeting held at the respondent's plant daring working hours.One of its prime movers was Spinier,foreman of the bottling room.For some time thereafter it continued to hold meetings at the plant, WM1 TEHEL BOTTLING COMPANY449and subsequently inet'on at least three occasions at the home of Hollo-way, assistant manager of the respondent.Tehel,,,although he denied that the conception of the Associationstemmed front remarks made by him, testified that prior to the forma-tion of the Association he was consulted by a committee of three em-ployees, including Spinler.Subsequently Tehel either negotiated withthis same committee and entered into a contract presented by it with-out any inquiry as,to whether or not the Association represented theemployees, or presented to the Association gratuitously a contractrecognizing it as the representative of the respondent's employees.From the testimony concerning the circumstances surrounding theexecution of both the 1938 and 1939 contracts, we are convinced thatTehel and the leaders of the Association at no time engaged in bonafide collective bargaining with respect to them.The respondent's, favoritism and sponsorship of the Association washeightened upon the entrance of the Union on the scene.The re-spondent permitted the Association to hold a meeting at its plantduring.w,orlciiig.hours'in order to conduct a vote among the employeesas to their choice of representatives.Employees were notified of thismeeting by both Holloway, assistant manager, and Spinler, foreman.Further, Spinier, the foreman, participated in this election and maywell have cast the deciding vote.Tehel thereafter refused to meet with the representatives of theUnion according to his own statement, because of the contract withthe Association.Nevertheless, the assertion by the Union that it rep-resented a majority of the employees did not deter Tehel from enter-ing into a new contract with the Association without requiring anyproof that the Association, represented a majority of the employeesand with merely a caution to the committee to be sure that the menwished the Association.The-record contains other evidence of the respondent's support ofthe Association, financial and otherwise.These include, in additionto affording the facilities of the plant for meetings of the Association,Holloway's payment for refreshments at a meeting of the Association,the gift of an electric cooler to the Association, and the use by theAssociation of the respondent's blackboard for announcements ofmeetings.A labor organization formed and operating under such circum-stances could not operate independently of the respondent, and wasincapable of functioning as 'a bona ;fide bargaining agency for the em-ployees.We find that the -respondent dominated and interfered withthe formation and administrationof the Association and contributedfinancial and other support thereto,-and thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar- 450DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDanteed in Section 7 of the Act.We further find that the agreementsentered into between the respondent and the Association and the con-tractual relationship existing thereunder have been and are, a meansof utilizing an employer-dominated organization to frustrate theexercise by the respondent's employees of the rights guaranteed inSection 7 of the Act.Moreover, the incorporation in, the, 1939 contractof a provision covering membership and payment of dues in the Asso-ciation connotes employer participation in the administration of alabor organization and constitutes an obstacle to the free. administra-tion of the affairs of such organization, since the provision is a. barrierto change by the employees of the internal structure of the organiza-tion.Such participation in and control by an employer of a labororganization are repugnant to the Act.'C. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all truck drivers, bottlers, bottle washers,warehousemen and` helpers, excluding office and clerical employees,salesmen, and supervisory employees, employed by the respondent atitsCedar Rapids plant,-constitute a unit appropriate for the purposeof collective bargaining.The contracts of 1938, 1939, and 1940 be-tween the Association and the respondent recognize as a bargainingunit all employees of the respondent except the-office force, the man-ager, and assistant. manager, but including Spinier, the foreman, andthe salesmen.It is the policy of the Board to exclude supervisory employees fromthe bargaining unit where requested by the only bona fide labor or-ganization involved.'Since the Association has been found` to bean employer-dominated labor organization, its wishes may be die-garded.'Accordingly,Spinierasaforeman and supervisoryemployee will be excluded from the unit.Similarly, according to thepolicy of the Board, salesmen will be excluded from the appropriateunit, in accordance with the wishes of the only bona fide labororganization involved."OMatter of The Colorado Fuel and Iron CorporationandInternational Union of Mine,Mill and Smelter Workers,22 N. L. R. B. 184.°SeeMatter of Roberti Brothers,Inc.andFurnitureWorkersUnion,Local 1561,8 N. L.R B 925;Matter of A. Fink and Sons Co, Inc.andAmalgamated`Meat CuttersButcherWoro 1,men ofN A , Local 422,9 N.L R. B 441,Matter of Southern California Gas CoandUtilityWorkers Organizing Committee,Local No132,10 N. L. R B. 11236Matter of the Pure Oil CompanyandOilWorkers International Union, Local 265, 8N. L R B 207;Matter of Pittsburgh PlateGlassCompanyandFederation of Flat Glass11orkersofAmerica, 10 N. L R. B 1111."Matter of Louis WeinbergAssociates,IncandUnitedWholesaleand Warehouse Em-ployees,LocalNo 65,13 N. L. R. B. 66. WTV1.TEI-IEL BOTTLINGCOMPANY451We find that the truck drivers, bottlers, bottle washers, warehouse-men, and helpers, employed by the respondent gat its Cedar Rapidsplant, excluding office and clerical employees, salesmen, Spinier andother supervisory employees, at all times material herein constitutedand that they now constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe respondent the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of the pct.2.Repiesentation by the Union of a majority in the appropriate unitOn April 8, 1940, there were 13 employees of the respondent withinthe appropriate unit.. Of these 13 employees, 10 had on or beforeApril 8, 1940, signed applications for membership in the Union desig-nating the Union as their representative for the purposes of collec-tive bargaining.One employee signed an application on April 10.At the hearing, testimony was introduced to show that after thestrike had been called because of the respondent's refusal to bargaincollectively as found below and after Tehel's questioning of the em-ployees on April 10, three employees withdrew their designation ofthe Union.Under the circumstances, we find that such defectionsfrom the Union are clearly attributable to the respondent's unfairlabor practices and do not affect its status as majority representative 10In any event, even if, contrary to our finding, the defections had notbeen caused by the respondent's unfair labor practices, the Unionstillretained the designation of 8 of the 13 employees within theappropriate unit, and thus represented a clear majority.We find that on April 8, 9, and 10, 1940, and at all times thereafterthe Union was the duly designated representative of a majority ofthe employees in the appropriate unit and that by virtue of Section9 (a) of the Act, was the exclusive representative of all the employeesin the unit for the purposes of collective bargaining.3.The refusal to bargainOn April 9, Frank Frisby, a representative of the Union, tele-phoned Tehel, introduced himself and asked to see Tehel.Frisbytestified that Tehel replied that he was too busy and hung up; thathe, Frisby, telephoned again in a few minutes and again asked for anappointment but that Tehel replied "I haven't got time to talk to you"and. hung up.Tehel testified that he said to Frisby "I haven't gottime to talk to you today."Whatever version of the conversation isaccepted, it is clear that Tehel refused to see Frisby or to indicateION. L R. B. v. Bradford Dyeing Association,310 U S 318;Continental Oil Co. v.N. L R. B.,113 F (2d) 473 (C C. A 10), cert gr. October 28, 1940; NL. R B V High-land Parks MfgCo, 110 F. (2d) 632440135-42-Vol 30--30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD,any willingness to see him at "some future time. In the light of theevents of the following day as shown below, such action by the re-of a majority of. its employees clearly constituted a refusal to bargainand we so find.-As a result of this telephone call, seven of the respondent's employeesdid not go to work on April 10 and established a picket- line aroundthe plant.Shortly after 7 a. in. on April 10, White and Frisby, rep-resentatives of the Union, entered the plant and asked to see Tehel.Frisby and White testified that as soon as they introduced themselves,Tehel said "There is the door."Tehel testified that White said "Nowwill you bargain with us?" and that he, Tehel, replied : "'Mr. White,I have still got a contract with my boys, I can't bargain with you untilthey all check out and go A: F. and L.When that contract expires,I will talk to you," and that White tlien left.Accepting Tehel's ver-sion of this conversation, the existence of it contract with an employer-dominated organization affords no justification for an employer'srefusal to bargain collectively :with the duly designated representativeof the majority of his employees within an appropriate unit.Finally,the respondent,-by again entering into a contract with the Associationin spite of the outstanding request of the Union to bargain, againrefused to bargain with the Union.,We therefore find that on April 9, 10, and 30, 1940, and at all timesthereafter, the respondent refused to bargain collectively with theUnion as the representative of its employees in an appropriate unitwith respect to rates of pay, wages, hours of employment, and otherconditions of employment, and that the respondent thereby interfered'with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LsfOR 1'RAC'ITCI':S,UrON COI1i iERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond=ant described in Section I above, have a close, intimate, and sub-Aantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of conm-terce.V.THE REIIE1)YHaving found-that the respondent-has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and take certain"SeeMatter,of TheColo?adoFuel and IronCotpoaal)onandInteinat,onalUnionofMine,Mill andSmelterlroikers,Local22 N L 1. B 18-i,ifatte)of JTollywoodMaxwell Company,acoaporation,andlute)nationalLadies Garment iPorlers-Union,24N L R. B 645 WM. TEHEL BOTTLING COMPANY453affirmative action designed to effectuate the policies of the Act and torestore as nearly as possible the situation that existed prior to thecommission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed financial and other support thereto.We further find thatthe effects and consequences of the respondent's domination, interfer-ence with, and support of the Association as well as the continuedrecognition of the Association as the bargaining representative for itsemployees, constitute a continuing obstacle to the free exercise by itsemployees of their right to self-organization and to bargain collec-tively through representatives of their own choosing.Because of therespondent's illegal conduct with regard to the Association, it is in-capable of serving the respondent's employees as a genuine collectivebargaining agency.Moreover, the continued recognition of the Asso-ciation would be obstructive of the free exercise by the employees ofthe rights guaranteed to them by the Act.Accordingly, we will orderthe respondent to disestablish and withdraw all recognition.froni.,the....'Association as the representative of any of its employees for the pur-poses of dealing with it concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment 12It has also been found that the contracts entered into between therespondent and the Association have been a means whereby the re-spondent has utilized an employer-dominated labor organization tofrustrate self-organization and defeat collective bargaining by its em-ployees.Uncles these circumstances, any continuation, renewal, or_modification of the agreement would perpetuatethe conditions whichhave deprived employees, of the rights guaranteed to them by. the Actand wotilcl render ineffectual other portions of our remedial order.We shall, therefore, order the respondent to cease giving effect to anycontracts between it and the Association, or to any modification orextension thereof.Nothing in the order, however, shall be taken torequire the respondent to vary those wage, hour, and other such sub-stantive features of its relations with the employees themselves, whichthe respondent may have established in performance of these contractsas extended, renewed, modified, supplemented, or superseded.Having found that the respondent, on April 9, 10, and 30, 1940,and at all- times thereafter, refused to bargain collectively with theUnion as the representative of the employees in the appropriate unit,11 See NL. R. B V Newport News Shipbuilding and Dry Dock Company,308 U. S. 24;N L B. B. v. The Falk Cos poration,308 U S 4,53-:NL R B v. Pennsylvania GreyhoundLines,Inc,303 U S. 261 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall order the respondent, upon request, to bargain collectivelywith the Union as the exclusive representative of the employees in theappropriate unit With respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Teamsters. Chauffeurs, Stablemenand Helpers, Local 238, affiliated with the American Federation ofLabor, and United Beverage Workers Association are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of and contributing financial and other support to United_Beverage Workers Association, the respondent has engaged in and is-engaging in unfair labor practices, within the meaning of Section 8 (2)of the Act.3.The truck drivers, bottlers, bottle washers, warehousemen, andhelpers, employed by the respondent at its Cedar Rapids, Iowa, plant,excluding office and clerical employees, salesmen, Spinler and othersupervisory employees, at all times material herein constituted andnow constitute a, unit appropriate for the purposes of collective bar-gailing, within the meaning of Section 9 (b) of the Act.4.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, Local 238, affiliated with the American Federation ofLabor was on April 9 and 10, 1940, and at all times thereafter has,been, the exclusive representative of all the employees in such unit forthe purpose of collective bargaining, within the meaning of Section5.By refusing on April 9, 10, and 30, 1940, and at all times there-after to bargain collectively with International Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers, Local 238, affiliated withthe American Federation of Labor, as the exclusive representativeof its employees in the above-stated unit, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 ,of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) ,of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.t WAIF. TEHEL BOTTLING COMPANY455ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Win. Tehel Bottling Company, a copartnership composed of Win.Tehel, Irnia,Holloway, Melvina Pitlik, andAnnaTehel, Cedar Rapids,Iowa, each of the copartners thereof, their officers, agents, successors,and assigns, shall:'1.Cease and desist from :(a)Dominating or interfering with the formation and administra-tion of United Beverage Workers Association, or with the formationor administration of any other labor organization of its employees,and from contributing financial or other support to United BeverageWorkers Association or to any other labor organization of its'employees :'(b)- Giving effect to the contract between the respondent and UnitedBeverageWorkers Association or any modification or extensionthereof or any other contract between the respondent and the said labororganization ;(c)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers, Local 238,affiliated with the American Federation of Labor, as the exclusiverepresentative of the truck drivers, bottlers, bottle washers," ware-housemen, and helpers, employed by the respondent at its CedarRapids, Iowa, plant, excluding office and clerical employees, salesmen, ' -Spinler and other supervisory employees, in respect to rates of pay,wages, hours of employment, and other conditions of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from United Beverage WorkersAssociation as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other conditions ofemployment, and completely disestablish United Beverage WorkersAssociation as such representative;(b)Upon request bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers, Local 238,affiliatedwith the American -Federation of Labor, as the exclusive 456DECISIONSOr NATIONALLABOR RELATIONS BOARDrepresentative of the truck drivers, bottlers, bottle washers, warehouse-men, and helpers,employed by the respondent at its Cedar Rapids,Iowa, plant,excluding office and clerical employees,salesmen,Spinierand other supervisory,employees, inrespect torates of pay,wages,hours of employment,and other conditions of employment;(c)Post immediately in conspicuous places throughout its place ofbusiness and maintain for a period of not less than sixty(60) con-secutive days from the date of posting, notices to its employees,stating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),and (d) of this Order; and that the respondent will take the affirma-tive action set forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date, of this Order, what stepsthe respondent has taken to comply herewith.